Citation Nr: 1027168	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
residuals of a partial lateral meniscectomy of the right knee.

2.  Entitlement to an initial compensable disability rating for 
patellofemoral syndrome of the left knee.  

3.  Entitlement to service connection for shin splints of the 
right leg, claimed as bone fracture. 

4.  Entitlement to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1994 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.  
The Veteran testified at a Board hearing at the RO in December 
2007 before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that further development is necessary before a 
decision on the merits may be made.  In Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993), the Court found that when a Veteran 
claims that his condition is worse than when originally rated, 
and the available evidence is too old for an adequate evaluation 
of the Veteran's current condition, the VA's duty to assist 
includes providing a new examination.  While a new examination is 
not required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that a 
new examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 11-
95 (1995).  During his December 2007 hearing before the Board, 
the Veteran noted that his disability had increased in severity 
since the November 2006 VA examination.  Additionally, the Board 
notes that the November 2006 examination took place three and a 
half years ago.  Based on the Veteran's assertion and the amount 
of time since the prior examination, the Board finds that a new 
examination is warranted to determine the current level of the 
Veteran's bilateral knee disabilities.  

The Veteran has also claimed service connection for shin splints.  
Service treatment records fail to show any shin splints during 
service.  The August 2004 VA examination noted a line of duty, 
bilateral condition, with shin splints on the right.  This 
opinion is not clear regarding whether the shin splints are 
caused by or aggravated by the Veteran's service-connected knee 
disabilities.  Therefore, the Board finds that an examination is 
also necessary to determine whether the Veteran's shin splints 
are related to his service-connected bilateral knee disabilities.

Additionally, during his December 2007 hearing, the Veteran noted 
treatment twice per year with a Dr. Gregory Hawk.  These records 
are not associated with the claims file.  As these records may be 
probative regarding the current level of severity of the 
Veteran's knee disabilities, the RO should attempt to obtain and 
associate with the file any records from Dr. Gregory Hawk of 
Orthopedic Associates in Allentown, PA.

The Veteran's claim of entitlement to a 10 percent evaluation 
based upon multiple, noncompensable, service-connected 
disabilities is subject to the ratings for the Veteran's service-
connected disabilities.  Therefore, the Board finds that the 
Veteran's claim is inextricably intertwined with the increased 
rating claims and may only be considered when the development is 
completed on the increased rating claims.  Accordingly, they must 
be considered together, and thus a decision by the Board on the 
Veteran's claim of entitlement to a 10 percent evaluation based 
upon multiple, noncompensable, service-connected disabilities 
would at this point be premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).

Finally, the Board observes that the Veterans Claims Assistance 
Act of 2000 (VCAA) letter does not comply with the 
Dingess/Hartman notification requirements.  In light of this 
matter being remanded for further development, the RO should also 
ensure compliance with all notice and assistance requirements 
under the VCAA, as outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished an 
appropriate VCAA letter as to entitlement to 
service connection for shin splints.  This 
letter should advise the Veteran of the 
evidence necessary to substantiate his claim, 
as well as what evidence he is to provide and 
what evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice should also 
include an explanation as to the information 
or evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should attempt to obtain and 
associate with the claims file all records 
from Dr. Gregory Hawk of Orthopedic 
Associates located in Allentown, PA.  All 
attempts should be documented in the claims 
file.

3.  The Veteran should be afforded a VA 
orthopedic examination regarding his bilateral 
service-connected knee disabilities and his 
claimed shin splints.  The claims file should 
be made available to the examiner for review.  
Any medically indicated special studies and 
tests, to include x-rays, should be 
accomplished.  After reviewing the claims file 
and examining the Veteran, the examiner should 
respond to the following: 

     a)  The examiner should report the 
current level of severity of the Veteran's 
bilateral knee disabilities.  The examiner 
should specifically address the criteria set 
forth in DeLuca for consideration of 
functional loss due to pain and weakness 
causing additional disability beyond that 
reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
examiner should also address 38 C.F.R. § 4.45 
providing that consideration also be given to 
weakened movement, excess fatigability, and 
incoordination.

   b)  Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's shin splints are proximately due to 
or caused by his service-connected bilateral 
knee disabilities?

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran's shin splints have been aggravated 
by his service-connected bilateral knee 
disabilities?  If so, please report the 
baseline level of severity of the shin 
splints before the onset of aggravation as 
well as the current level of severity of the 
shin splints. 

A clear rationale for all opinions is 
requested and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

4.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the expanded 
record and determine if service connection is 
warranted for shin splints and if a 
compensable disability rating is warranted 
for the Veteran's service-connected knee 
disabilities.  If a compensable rating is not 
warranted, the RO should then determine if 
the Veteran is entitled to a 10 percent 
disability rating based upon multiple, 
noncompensable, service-connected 
disabilities.  If the claims remain denied, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

